Title: From Alexander Hamilton to William Loughton Smith, [10 April 1797]
From: Hamilton, Alexander
To: Smith, William Loughton


[New York, April 10, 1797]
Dr Sir
Since my last to you I have perused with great satisfaction your little work on our Governments. I like the execution no less than the plan. If my health & leisure should permit, I would make some notes, but you cannot depend on it, as I am not only extremely occupied but in feeble health.
I send you My ideas of the course of Conduct proper in our present situation. It is unpleasant to me to know that I have for some time differed materially from many of my friends on public subjects; and I particularly regret that at the present critical juncture there is in my apprehension much danger that sensibility will be an overmatch for policy. We seem not to feel & reason as the Jacobins did when Great Britain insulted and injured us, though certainly we have at least as much need of a temperate conduct now as we had then. I only say, God Grant, that the public interest may not be sacrificed at the shrine of irritation & mistaken pride. Farewell
Affectly Yrs.
A H
April 10. 1797
Wm. Smith Esq
